DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to preliminary amendment filed 03/12/2020.  Claim 1 has been cancelled.  Claims 2-21 are pending.

Information Disclosure Statement
IDSs submitted 07/20/2020 have been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites system/method for generating a presentation of data objects responding to a request to access a data object.  The system/method comprises receiving a request to access a data object comprising a set of request attributes, identifying a property of the data object, accessing a plurality of data objects base on the property, generating a presentation the data objects based on the request attributes.
The limitation of receiving a request to access a data object comprising a set of request attributes, identifying a property of the data object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “receiving” and “identifying” in the context of this claim encompasses the user manually gets a request having name of the object, and checks for any attribute/property of the object.  
The limitation of accessing a plurality of data objects base on the property, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “accessing” in the context of this claim encompasses the user manually checks each of other objects if the other object having the property.  
The limitation of generating a presentation the data objects based on the request attributes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generating” in the context of this claim encompasses the user manually writes down the objects based on the request attributes. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a processor to execute instructions and using memory to store instruction.  The processor, and memory in these steps is recited at a high-level of generality (i.e., as a memory, and a generic processor performing a generic computer function of storing, receiving, identifying, accessing, generating) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
Claims 3, and 4 recite limitations of the request attributes includes one or more of user attributes, device attributes, and ontology configuration which defines a prioritization of the data objects, and the presentation of data objects based on the correlates/associates the request attributes with the ontology configuration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, the request attributes and the presentation in the context of this claim encompasses the user manually defines attributes for the request, and checks if the match/correlate of the request attributes with attributes/properties in the ontology.  
Claims 5, 6, and 7 recite limitations of determining a format of the presentation of the objects based on the property of objects, the format of the presentation as the graphical properties of the data objects such as links between the data objects in a tree, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “determining” in the context of this claim encompasses the user manually choose the format to presenting the data objects as links/relations of the data objects in a tree.
Claim 8 recites limitations of the objects in the database associate with permission which define access criteria for each data object, and retrieving objects based on the permissions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, object permission in the context of this claim encompasses the user manually defines rule/criteria for accessing each objects.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 
	Claims 9-21 recite limitations similar to limitations of claims 2-8 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 9-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh et al. (US 2014/0280044).
With respect to claim 2, Huynh discloses a system comprising: 
one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: 
receiving a request to access a data object from a client device, the request to access the data object comprising a set of request attributes
(para.[0045]: query for “Tom Hanks”, para. [0049]: Tom Hanks entity has relationships/attributes such as has profession, has spouse, and acted in, para. [0069]: entity has properties such as a location, a profession, a date of birth, relationships); 
identifying a property of the data object responsive to receiving the request to access the data object from the client device; accessing a plurality of data objects based on the property of the data object
(fig. 2, para.[0048]: query for “Tom Hanks”, Tom Hanks has property “Acted in” the movie “Sleepless in Seattle”, Meg Ryan has the same property “Acted in” the movie “Sleepless in Seattle” as Tom Hanks, thus the search result includes Meg Ryan); and 
generating a presentation of the plurality of data objects based on the set of request attributes of the request
(fig. 2, para.[0048]: query for “Tom Hanks”, the search result includes Meg Ryan).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Huynh teaches the request attributes include one or more of the list comprising: user attributes of a user of the client device: device attributes of the client device; and an ontology configuration associated with the request, wherein the ontology configuration defines a prioritization of the plurality of data objects (fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Huynh teaches the generating the presentation of the plurality of data objects based on the set of request attributes of the request is based on a machine learned model that correlates the set of request attributes with an ontology configuration that defines a prioritization of the plurality of data objects (fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Huynh teaches the generating the presentation of the plurality of data objects further comprise: determining a format of the presentation of the plurality of data objects based on the property of the data objects, the format of the presentation defining graphical properties of the plurality of data objects; and generating the presentation of the plurality of data objects based on the set of request attributes of the request and the format of the presentation of the plurality of data objects(fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Huynh teaches the presentation of the plurality of data objects includes an identification of one or more links between each of the plurality of data objects (fig. 3 Tom Hanks and Meg Ryan acted in 3 movies together, so links between Tom Hanks and Meg Ryan).  
With respect to claim 9, Huynh discloses a method comprising: 
receiving a request to access a data object from a client device, the request to access the data object comprising a set of request attributes
(para.[0045]: query for “Tom Hanks”, para. [0049]: Tom Hanks entity has relationships/attributes such as has profession, has spouse, and acted in, para. [0069]: entity has properties such as a location, a profession, a date of birth, relationships); 
identifying a property of the data object responsive to receiving the request to access the data object from the client device; accessing a plurality of data objects based on the property of the data object
(fig. 2, para.[0048]: query for “Tom Hanks”, Tom Hanks has property “Acted in” the movie “Sleepless in Seattle”, Meg Ryan has the same property “Acted in” the movie “Sleepless in Seattle” as Tom Hanks, thus the search result includes Meg Ryan); and  PRELIMINARY AMENDMENTPage 4 Serial Number:16/778,751Dkt: 4296.045US3 Filing Date: January 31, 2020

generating a presentation of the plurality of data objects based on the set of request attributes of the request
(fig. 2, para.[0048]: query for “Tom Hanks”, the search result includes Meg Ryan).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Huynh teaches the request attributes include one or more of the list comprising: user attributes of a user of the client device; device attributes of the client device; and an ontology configuration associated with the request, wherein the ontology configuration defines a prioritization of the plurality of data objects (fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Huynh teaches the generating the presentation of the plurality of data objects based on the set of request attributes of the request is based on a machine learned model that correlates the set of request attributes with an ontology configuration that defines a prioritization of the plurality of data objects (fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Huynh teaches the generating the presentation of the plurality of data objects further comprise: determining a format of the presentation of the plurality of data objects based on the property of the data objects, the format of the presentation defining graphical properties of the plurality of data objects; and generating the presentation of the plurality of data objects based on the set of request attributes of the request and the format of the presentation of the plurality of data objects (fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Huynh teaches the presentation of the plurality of data objects includes an identification of one or more links between each of the plurality of data objects (fig. 3 Tom Hanks and Meg Ryan acted in 3 movies together, so links between Tom Hanks and Meg Ryan).  
 
With respect to claim 16, Huynh discloses a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
receiving a request to access a data object from a client device, the request to access the data object comprising a set of request attributes
(para.[0045]: query for “Tom Hanks”, para. [0049]: Tom Hanks entity has relationships/attributes such as has profession, has spouse, and acted in, para. [0069]: entity has properties such as a location, a profession, a date of birth, relationships); 
identifying a property of the data object responsive to receiving the request to access the data object from the client device; accessing a plurality of data objects based on the property of the data object
(fig. 2, para.[0048]: query for “Tom Hanks”, Tom Hanks has property “Acted in” the movie “Sleepless in Seattle”, Meg Ryan has the same property “Acted in” the movie “Sleepless in Seattle” as Tom Hanks, thus the search result includes Meg Ryan); and 
generating a presentation of the plurality of data objects based on the set of request attributes of the request
(fig. 2, para.[0048]: query for “Tom Hanks”, the search result includes Meg Ryan).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Huynh teaches the request attributes include one or more of the list comprising: user attributes of a user of the client device; device attributes of the client device; and an ontology configuration associated with the request, wherein the ontology configuration defines a prioritization of the plurality of data objects (fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Huynh teaches the generating the presentation of the plurality of data objects based on the set of request attributes ofPRELIMINARY AMENDMENTPage 6 Serial Number:16/778,751Dkt: 4296.045US3Filing Date: January 31, 2020the request is based on a machine learned model that correlates the set of request attributes with an ontology configuration that defines a prioritization of the plurality of data objects (fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Huynh teaches the generating the presentation of the plurality of data objects further comprise: determining a format of the presentation of the plurality of data objects based on the property of the data objects, the format of the presentation defining graphical properties of the plurality of data objects; and generating the presentation of the plurality of data objects based on the set of request attributes of the request and the format of the presentation of the plurality of data objects (fig. 2, para.[0006], [0049], [0051]: the request Tom Hanks in the ontology of fig. 2 having relations/connections to sort based on relations/connections).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Huynh teaches the presentation of the plurality of data objects includes an identification of one or more links between each of the plurality of data objects (fig. 3 Tom Hanks and Meg Ryan acted in 3 movies together, so links between Tom Hanks and Meg Ryan).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huyen et al. (US  2014/0280044) further in view of Beringer et al. (US 2005/0114802).
Claim 7 is rejected for the reasons set forth hereinabove for claim 2.  Huynh disclose the presentation of the plurality of data objects (para.[0048]: the search result includes Tom Hanks and Meg Ryan).
However, Huynh teaches the presentation of the plurality of data objects includes an ontological tree.  Beringer discloses the presentation of the plurality of data objects includes an ontological tree (fig. 1, para.[0008], [0010], [0024]). 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Beringer’s teachings into Huynh’s teaching to depict related data objects in form of nodes and edge as ontology tree to provide better visualizing for user.
 Claim 14 is rejected for the reasons set forth hereinabove for claim 9.  Huynh disclose the presentation of the plurality of data objects (para.[0048]: the search result includes Tom Hanks and Meg Ryan).
However, Huynh teaches the presentation of the plurality of data objects includes an ontological tree.  Beringer discloses the presentation of the plurality of data objects includes an ontological tree (fig. 1, para.[0008], [0010], [0024]). 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Beringer’s teachings into Huynh’s teaching to depict related data objects in form of nodes and edge as ontology tree to provide better visualizing for user.
Claim 21 is rejected for the reasons set forth hereinabove for claim 16. Huynh disclose the presentation of the plurality of data objects (para.[0048]: the search result includes Tom Hanks and Meg Ryan).
However, Huynh teaches the presentation of the plurality of data objects includes an ontological tree.  Beringer discloses the presentation of the plurality of data objects includes an ontological tree (fig. 1, para.[0008], [0010], [0024]). 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Beringer’s teachings into Huynh’s teaching to depict related data objects in form of nodes and edge as ontology tree to provide better visualizing for user.

Claims 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huyen et al. (	US 2014/0280044) further in view of Gardner et al. (US 2006/0053098).
Claim 8 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Huynh teaches the accessing the plurality of data objects based on the property of the data object further comprises: accessing a database that comprises a collection of data objects, and retrieving the plurality of data objects from the collection of data objects based on the set of request attributes (para.[0037]: graph-based datastore, fig. 3, para.[0048]: displaying data objects based on the request attributes).
However, Huynh does not disclose other limitations in claim. 
Gardner teaches each data object among the collection of data object including associated permissions that define access criteria for each data object among the collection of data objects; and retrieving the plurality of data objects from the collection of data objects based on the associated permissions and the set of request attributes (para.[0145]: individual access rights (≈ access criteria) to use or navigate part or all of one or more ontologies).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Gardner’s teachings into Huynh’s to provide the access control to the data objects which provide additional security of data  to prevent data from being copied/distributed or misused as suggested by Gardner (See para.[0254], [0295]).
Claim 15 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Huynh teaches the accessing the plurality of data objects based on the property of the data object further comprises: accessing a database that comprises a collection of data objects, and retrieving the plurality of data objects from the collection of data objects based on the set of request attributes (para.[0037]: graph-based datastore, fig. 3, para.[0048]: displaying data objects based on the request attributes)
However, Huynh does not disclose other limitations in claim. 
Gardner teaches each data object among the collection of data object including associated permissions that define access criteria for each data object among the collection of data objects; and retrieving the plurality of data objects from the collection of data objects based on the associated permissions and the set of request attributes (para.[0145]: individual access rights (≈ access criteria) to use or navigate part or all of one or more ontologies).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Gardner’s teachings into Huynh’s to provide the access control to the data objects which provide additional security of data  to prevent data from being copied/distributed or misused as suggested by Gardner (See para.[0254], [0295]).

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Biermann (US 2007/0219971) discloses the retrieving and displaying data records and the associated relations (para.[0011], [0032]). 	
Prompt (US 2006/0173873) discloses using the attribute to search for objects in the hierarchical structure, and search results are displayed in a hierarchical format as tree (para.[0340]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




04/27/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162